Citation Nr: 0319886	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the knees, currently evaluated as 20 percent 
disabling, including consideration of separate ratings under 
Diagnostic Code 5003 and 5257.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on a period of 
hospitalization in excess of 21 days.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to June 1976 
and from August 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
compensable disability ratings for chondromalacia of the 
right and left knees.  In December 1991, the RO 
recharacterized the veteran's right and left knee 
disabilities, as degenerative joint disease, and assigned a 
combined 20 percent rating for both knees.  In a December 
1995 rating decision, the RO denied the veteran's claim of 
service connection for a low back disability, and; in a July 
1996 rating decision, the RO denied the veteran's claim of 
service connection for hypertension.  In addition, the record 
discloses that the veteran perfected an appeal of an April 
1998 rating decision that denied the veteran's claim of 
entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29, based on a period 
hospitalization in excess of 21 days.

In July 1998, the Board remanded this case to the RO for 
additional evidentiary development.  The case is once again 
before the Board.

Additionally, as will be discussed below, the Board believes 
that the issue of a separate disability rating for each knee 
may be reasonably inferred from the evidence of record.  
Thus, this matter will be addressed within the context of 
this appeal.

The issues of entitlement to service connection for a low 
back disability and for hypertension as well as entitlement 
to a temporary total disability rating under the provisions 
of 38 C.F.R. § 4.29, based on a period of hospitalization in 
excess of 21 days, will be addressed in the remand that 
follows this decision.




FINDINGS OF FACT

1.  The right knee disorder is manifested by subjective 
complaints of pain, swelling, and giving way as well as 
objective evidence of fullness/puffiness, instability, 
deformity, positive drawer signs, arthralgia, and flexion 
being reduced to 120 degrees.

2.  The right knee disorder is manifested by adverse 
symptomatology that equates to slight instability of that 
joint.

3.  The left knee disorder is manifested by subjective 
complaints of pain with no objective evidence of edema, 
effusion, or tenderness and normal range of motion of 0 to 
140 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent disability rating, 
and no greater, for limitation of motion of the right knee as 
a residual of the right knee disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25(b), 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).

2.  The criteria for a separate 10 percent disability rating, 
and no greater, for slight instability of the right knee as a 
residuals of the right knee disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.25(b), 4.71a, 
Diagnostic Code 5257 (2002); 62 Fed. Reg. 63604, VAOPGCPREC 
23-97 (1997).

3.  The criteria for a separate non-compensable disability 
rating, and no greater, for a left knee disorder are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25(b), 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA notified the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his claim, 
including notice of the VCAA, a review of the record on 
appeal shows that the veteran was notified of this 
information by the RO, and/or the Board, by the discussion in 
rating decisions, statements of the case, a supplemental 
statement of the cases, in letters, and in a Board remand.  
(See Rating Decisions, dated in October 1990, April 1991, 
December 1991, September 1995, and July 1996; Statements of 
the Case, dated in January 1991 and October 1997; 
Supplemental Statement of the Case, dated in February 2003; 
VA letters to the veteran, dated in July 2000, November 2000, 
December 2000, and February 2003; and the Board Remand dated 
in July 1997).  In the above documents, the veteran was 
specifically informed of the laws and regulations governing 
his claim.  Therefore, the Board finds that VA has no 
outstanding duty to inform the veteran of the information 
necessary to substantiate his claim.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, by 
the discussion in a supplemental statements of the case, in 
letters, and in a Board remand, provided the veteran with 
this notice.  Specifically, by way of the abovementioned 
documents, the veteran was specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Although 
the Board's Remand has no adjudicatory authority, this 
document also served to inform the veteran that the Board was 
undertaking additional development and, in effect, notified 
the veteran of the evidence that VA would obtain, and the 
evidence that the veteran was expected to provide in support 
of his claim.  Similarly, the RO's February 2003 letter 
placed the veteran on notice of which evidence had already 
been obtained and reviewed by the RO and who would be 
responsible for obtaining other medical evidence identified b 
the veteran.  The above documents also placed the veteran on 
notice that, while VA would aid him in obtaining medical 
evidence in support of his claim, the ultimate responsibility 
for obtaining that evidence rested with him and if that 
evidence were not obtained, VA would adjudicate his claim 
without it.  Furthermore, following receipt of the veteran's 
November 2000 statement in support of claim in which he 
identified the names of private physicians that had provided 
him with treatment, the RO not only obtained authorizations 
from the veteran to obtain these physicians records, but in 
January 2001 associated these physicians records with the 
record on appeal.  

Next, the Board recognizes that VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for his service connected 
bilateral knee disabilities.  (See Statements of the Case, 
dated in January 1991 and October 1997; Supplemental 
Statement of the Case, dated in February 2003; VA letters to 
the veteran, dated in July 2000, November 2000, December 
2000, and February 2003; and the Board Remand dated in July 
1997).  A review of the record on appeal also shows that, 
based in part on the information provided by the veteran, the 
RO obtained and associated with the record on appeal the 
veteran's service medical records and all available and 
identified post-service medical records, primarily treatment 
records from the Dublin VA medical center (VAMC) dating back 
to December 1980.  In addition, in reply to the RO's and/or 
the Board's notice to the veteran that he needed to file any 
evidence he had that could substantiate his claim, the 
veteran filed written arguments in support of his claim.  
Additionally, a review of the record on appeal shows VA 
obtained examinations of the veteran in October 1991, May 
1996, and October 1998 to obtain medical opinion evidence as 
to the current severity of service connected bilateral knee 
disabilities.

Therefore, because VA has informed the veteran of the laws 
and regulations necessary to substantiate his claim, because 
VA provided the veteran with adequate notice of who would be 
responsible for obtaining the evidenced necessary to 
substantiate his claim, because the RO obtained and 
associated with the record on appeal the veteran's service 
medical records and all available and identified post-service 
medical records, and because the RO has already adjudicated 
the veteran's claim in light of the VCAA, the Board concludes 
that VA provided the veteran with adequate VCAA notice, all 
relevant data have been obtained for determining the merits 
of the veteran's claim, and no reasonable possibility exist 
that any further assistance would aid the veteran in 
substantiating the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(d); See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).  Accordingly, adjudication of the claim at this 
juncture may go forward because it poses no risk of prejudice 
to the veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Merits of the Appeal

As to the reasons for the appeal, the veteran contends that 
his service-connected right and left knee disabilities are 
manifested by increased adverse symptomatology and therefore 
entitle him to increased ratings.

The Facts

A review of the record on appeal shows voluminous VA medical 
records dating back to the early 1980's, with the most 
contemporaneous dated from July 1990 to June 2002, treatment 
records from Dr. Elroy D. Dixin dated from June 2000 to 
August 2000, and treatment records from Dr. T. Scott McGee 
dated from July 2000 to September 2000.  

The VA treatment records show the veteran's periodic 
complaints and/or treatment for primarily right, and sometime 
left knee, pain, giving way, and/or swelling.  (See VA 
treatment records dated in July 1990, April 1991, May 1991, 
June 1991, July 1991, August 1991, March 1995, January 1996, 
September 1996, November 1996, December 1996, January 1997, 
April 1997, October 1997, November 1997, January 1998, April 
1998, and July 1998; VA knee x-rays dated in July 1990, April 
1991, August 1991, and February 1997).  The treatment records 
also show the veteran being given a right knee brace.  (See 
VA treatment record dated in July 1998.)

The diagnoses included chondromalacia, chronic pain, and 
degenerative joint disease.  Id.  Specifically, the Board 
notes that VA treatment records, dated in January 1983 and 
January 1984, show the veteran being given a diagnosis of 
degenerative joint disease in both the right and left knee 
and numerous subsequent treatment records show the veteran's 
right knee being diagnosed with degenerative joint disease.  
(See VA treatment records dated in July 1990, April 1991, May 
1991, June 1991, March 1995, January 1996, January 1997, 
November 1997, January 1998, and July 1998.)  However, the 
Board notes that knee x-rays, dated in October 1981, December 
1983, July 1990, April 1991, August 1991, February 1997, and 
October 1998, do not show evidence of arthritis in either 
knee.

The treatment records from Dr. McGee, which include his 
interpretation of a recent magnetic resonance imaging 
evaluation (MRI) of the knee, show the veteran's complaints 
and/or treatment for right knee pain and giving way diagnosed 
as chondromalacia and/or an anterior cruciate ligament tear.  
See treatment records dated in July, August, and September 
2000.

During the pendency of the current appeal, the veteran first 
appeared for a VA joints examination in October 1991.  At 
that time, the veteran complained of bilateral knee pain, 
greater of the right then the left, with swelling as well as 
additional pain with exertion on the right.  He also 
complained that he had a problem with giving way on the 
right.  The veteran also reported that he started to 
experience these additional problems when standing more than 
half an hour and when walking more than half a mile.  The 
veteran also reported that he walked with a cane and used a 
right knee brace that helped prevent his right knee from 
giving way.  

On examination, the right knee's range of motion was within 
normal limits with no local tenderness or deformity.  
However, the right knee had "some fullness over the 
patellar" and seemed unstable when fully extended and 
flexed.  Examination of the left knee was normal, with range 
of motion within normal limits and no tenderness, deformity, 
or swelling.  The diagnoses were right knee arthralgia with 
probable instability and degenerative joint changes and left 
knee arthralgia.

At the veteran's next VA joints examination, dated in May 
1996, the veteran continued to complain of knee pain.  On 
examination, while the veteran wore a right knee brace, range 
of motion of both knees was within normal limits and there 
was no local tenderness or subluxation.  As to the right, 
while there was slight deformity of the knee joint as well as 
puffiness around the patella, there was no excessive warmth 
around the knee.  Thereafter, the examiner opined that 
"[f]lexion and extension movements were about 20-25 degrees 
of (sic) the left knee joint as well as the right knee 
joint."  The diagnosis was arthralgia, bilaterally.

Lastly, the veteran appeared for a VA joints examination in 
October 1998.  At that time, then veteran complained of right 
knee weakness and instability exacerbated by going up and 
down stairs.

On examination, the veteran had a widely based gait and used 
a cane held in the left hand.  As to the right knee, range of 
motion studies showed full extension and flexion to 120 
degrees.  Anterior drawer sign was slightly positive and 
posterior drawer sign was negative.  As to the left knee, 
range of motion studies showed full extension and flexion to 
140 degrees.  Anterior and posterior drawer signs were 
negative.  There was no evidence of edema, effusion, or 
tenderness in either knee.  McMurray's testing and straight 
leg raising were negative bilaterally.  

X-rays of the right knee were within normal limits with no 
joint effusion or mineralization and showed no changes when 
compared to February 1997 x-rays.  X-rays of the left knee 
showed a 2 millimeter (mm) opacity in the soft tissue 
overlying the medial condyle of the femur, which was stable 
when compared to earlier February 1997 x-rays, and no 
evidence of degenerative joint disease.

Thereafter, the examiner observed that, when the veteran 
followed him to get directions, the veteran "was able to 
walk at a very rapid gait apparently without difficulty."  
The diagnoses included laxity of the anterior cruciate 
ligament of the right knee and a normal left knee.

The Laws & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As to the claims for increased ratings for the veteran's knee 
disabilities, the Board notes that, historically, the RO 
granted service connection for bilateral chondromalacia under 
38 C.F.R. § 4.71, Diagnostic Code 5099 and assigned the 
veteran noncompensable ratings for the disabilities.  (See 
Rating Decisions, dated in September 1982, October 1983, 
February 1984, April 1984, April 1989, October 1990, and 
April 1991; Board Decisions, dated in September 1983 and 
December 1984).  More recently, the RO recharacterized the 
veteran's knee disabilities as degenerative joint disease of 
the right and left knee and rated both knees as a single 
disability, evaluated as 20 percent disabling, under 
38 C.F.R. § 4.71, Diagnostic Code 5299-5003, for degenerative 
arthritis.  (See Rating Decisions dated in December 1991, 
September 1995, and July 1996).

As to Diagnostic Code 5003, it provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71.  

Next, the Board observes that Diagnostic Code 5003 provides 
that, when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

In addition, the Board observes that Diagnostic Code 5003 
provides that, in the absence of limitation of motion, but 
with x-ray evidence of degenerative arthritis involvement of 
2 or more major joints or 2 or more minor joint groups, a 
rating of 10 percent is assigned.  Id.  And, in the absence 
of limitation of motion, but with x-ray evidence of 
degenerative arthritis involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a rating of 20 percent is 
assigned.  Id.  In addition, Note 1 to Diagnostic Code 5003 
provides that the 20 percent and 10 percent ratings based on 
x-ray findings of degenerative arthritis will not be combined 
with ratings based on limitation of motion.  Id.

Given the nature of the veteran's service connected knee 
disorders, potentially applicably rating criteria also 
include Diagnostic Codes 5257, 5260, and 5261.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5257, impairment of the knee, 
including recurrent subluxation or lateral instability, will 
be rated at 30 percent disabling when sever, 20 percent 
disabling when moderate, and 10 percent disabling when 
slight.  Id.  Under Diagnostic Codes 5260, limitation of 
flexion of the leg will be rated as 30 percent disabling when 
flexion is limited to 15 degrees, 20 percent disabling when 
flexion is limited to 30 degrees, 10 percent disabling when 
flexion is limited to flexion limited to 45 degrees, and 
noncompensable when flexion is limited to 60 degrees.  Id.  
Under Diagnostic Codes 5261, limitation of extension of the 
leg will be rated as 50 percent disabling when extension is 
limited to 45 degrees, 40 percent disabling when extension is 
limited to 35 degrees, 30 percent disabling when extension is 
limited to 20 degrees, 20 percent disabling when extension is 
limited to 15 degrees, 10 percent disabling when extension is 
limited to 10 degrees, and noncompensable when extension is 
limited to 5 degrees.  Id.

Additionally, the Board notes that, when evaluating loss in 
range of motion, consideration is given to the degree of 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (§ 4.40) in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups."  Id.

As indicated above, the Board finds that the evidence of 
record reasonable infers that there is also a claim for a 
separate disability rating for the right and left knees under 
the potentially applicable diagnostic codes.  See 38 C.F.R. 
§ 4.25(b); see also Robinette v. Brown, 6 Vet. App. 69 
(1995); Akles v. Derwinski, 1 Vet. App. 118 (1991).  VA is 
obligated to consider all issues reasonably inferred by the 
evidence of record.  See Douglas v. Derwinski, 2 Vet. 
App. 435 (1992) (citation omitted).  Therefore, as discussed 
in detail below, the Board determines that separate 
disability ratings for each knee are in order.

First, the Board will rate the veteran's knee disabilities 
based on limitation of motion under Diagnostic Codes 5260 and 
5261.  In this regard, the Board notes that at two of the 
veteran's three most recent VA examinations, the examiner 
characterized the range of motion of the veteran's knees as 
being within normal limits (see October 1991 and May 1996 VA 
examination reports).  And, at the veteran's most recent VA 
examination, it was noted that the right knee had full 
extension with flexion to 120 degrees and the left knee had 
full extension with flexion to 140 degrees (see October 1998 
VA examination report).  Tellingly, full range of motion of 
the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (2002).  Therefore, the Board finds that the knee 
disorders do not cause sufficiently reduced flexion (flexion 
limited to 45 or 30 degrees) or extension (extension limited 
to 10 or 15 degrees) to warrant increased ratings under 
either Diagnostic Code 5260 or Diagnostic Code 5261.  
38 C.F.R. § 4.71a.  

Next, the Board will look to see if either of the veteran's 
knee disabilities, when taking into account pain, caused 
additional functional losses that would entitle him to 
increased ratings under either Diagnostic Code 5260 or 5261.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As to the right knee, the Board notes that a review of the 
record on appeal shows numerous complaints of right knee 
pain, swelling, and giving way.  It also shows the veteran 
was prescribed a right knee brace.  In addition, the October 
1991 VA examiner, after noting fullness and instability in 
the right patellar, and the May 1996 VA examiner, after 
noting deformity and puffiness in the right patellar, both 
diagnosed the veteran with right knee arthralgia.  Moreover, 
the October 1998 VA examiner noted that the veteran's right 
knee had a positive drawer signs, flexion reduced to 120 
degrees, and laxity of the anterior cruciate ligament. 

As to the left knee, the Board notes that, while the October 
1991 and May 1996 VA examiners both diagnosed the veteran 
with arthralgia, neither of these examiners observed, on 
examination, any adverse symptomatology such as swelling, 
muscle spasm, or painful motion.  Moreover, a review of the 
record on appeal shows very few complaints of left knee 
problems.  In addition, the October 1998 VA examiner found 
the left knee to be normal with no evidence of edema, 
effusion, or tenderness.

Therefore, taking into account functional loss due to 
weakness, excess fatigability, incoordination, and pain due 
to repeated use, the Board determines that the veteran's 
disability picture for his right knee, but not his left knee, 
equates to the criteria for a separate 20 percent rating 
under 38 C.F.R. § 4.71, Diagnostic Code 5260.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Next, the Board will look to see if the veteran is entitled 
to higher ratings when rating his service connected knee 
disabilities under the second and third parts of Diagnostic 
Codes 5003 (i.e., a noncompensable level of limitation of 
motion of the knees and/or the absence of limitation of 
motion along with x-ray evidence of degenerative arthritis).  
See Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 

As to the right knee, the veteran has been assigned a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 based on limitation of motion and pain.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therefore, he no longer 
qualifies for a rating under this part of Diagnostic 
Code 5003.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the left knee, the Board notes that, while the October 
1991 and May 1996 VA examiners both diagnosed the veteran 
with left knee arthralgia, neither of these examiners 
observed, on examination, evidence of swelling, muscle spasm, 
or painful motion.  Moreover, a review of the record on 
appeal shows very few complaints of left knee problems.  In 
addition, the October 1998 VA examiner specifically opined 
that there was no evidence of edema, effusion, or tenderness.  
It was also noted at that time that, when the veteran 
followed the examiner to get directions, he "was able to 
walk at a very rapid gait apparently without difficulty."  
Therefore, because a review of the record on appeal does not 
show objective evidence of swelling, muscle spasm, or painful 
motion, a compensable rating for the left knee disorder is 
not warranted under this part of Diagnostic Code 5003.  
38 C.F.R. § 4.71a.

As to an increased rating based on x-ray evidence of 
degenerative arthritis, while a review of the record on 
appeal shows the veteran's right and left knees being 
diagnosed with arthritis, on occasions, such diagnoses have 
never been confirmed by x-ray.  (See knee x-rays dated in 
October 1981, December 1983, July 1990, April 1991, August 
1991, February 1997, and October 1998; Also see Dr. McGee's 
interpretation of the right knee MRI.)  Therefore, the 
veteran is not entitled to increased ratings for either his 
right or left knee disabilities under this part of Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.

As reported above, the RO originally granted the veteran 
service connected for chondromalacia of the knees and rated 
this disability as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299.  See RO decision dated in September 
1982.  Therefore, the Board finds that the scope of the 
veteran's service connected knee disabilities includes both 
limitation of motion and knee instability.  

Tellingly, the Board notes that, when the record reflects 
that the veteran has multiple problems because of service-
connected disability, evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to 
be avoided, but it is nevertheless possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  In a precedent opinion by VA General 
Counsel, it was noted that separate ratings may be assigned 
in cases where a service-connected knee disability includes 
both limitation of motion and instability, provided of 
course, that the degree of disability is compensable under 
each set of criteria.  VAOPGCPREC 23-97, slip op. at 3.  The 
basis for this opinion was that the applicable rating 
criteria "suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability . . ."  Id.

With the above criteria in mind, the Board notes that the 
record on appeal shows the veteran's repeated complaints 
and/or treatment for right knee giving way.  It also shows 
that the veteran was prescribed a brace for the right knee.  
Moreover, not only did the October 1991 VA examiner observe 
that the right knee seemed unstable when fully extended and 
flexed and diagnosed probable instability, but the October 
1998 VA examiner diagnosed laxity of the anterior cruciate 
ligament of the right knee and in August2000 Dr. McGee 
diagnosed an anterior cruciate ligament tear.  As to the left 
knee, the record on appeal is negative for complaints, 
diagnoses, or treatment for instability.  Thus, as the record 
reflects that the scope of veteran's service-connected right 
knee disability is manifested by limitation of motion and 
instability, a separate 10 percent rating for slight laxity 
of the anterior cruciate ligament of the right knee is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
VAOPGCPREC 23-97.  A rating in excess of 10 percent is not 
warranted because the record on appeal is silent as to the 
instability being characterized as "moderate" or "severe."  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In reaching this determination, the Board recognizes that the 
RO has not addressed the question of whether separate 
disability ratings are warranted for right and left knees.  
Thus, the Board must consider whether the veteran has been 
given full notice and an opportunity to be heard, and if not, 
whether the veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. at 393.  As the evidence presented 
adequately spoke to the applicable diagnostic criteria (5003, 
5260, 5261, and 5257), and the Board's decision to assign a 
separate 20 percent disability rating for limitation of 
motion of the right knee, a separate 10 disability rating for 
slight laxity of the right knee (each as a residual of the 
service-connected right knee disorder), and a separate non-
compensable disability rating for the left knee disorder 
results in a favorable outcome of the veteran's claim, the 
Board concludes that the veteran has not been prejudiced by 
its action.  Id.

Lastly, the Board notes that in reaching the above 
conclusions it has not overlooked the veteran's written 
statements.  Moreover, the Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, their statements 
as to the severity of the veteran's disabilities are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board will give more 
weight to the objective medical evidence of record as outline 
above in rating the current severity of the veteran's 
service-connected right and left knee disabilities than that 
of the veteran.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a separate 20 percent disability rating for 
limitation of motion of the right knee, as a residual of the 
service-connected right knee disorder, is granted.

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent disability rating for slight 
instability of the right knee, as a residual of the service-
connected right knee disorder, is granted.

Subject to the provisions governing the award of monetary 
benefits, a separate non-compensable disability rating for a 
left knee disorder is granted.


REMAND

As to the claims of service connection for hypertension and a 
low back disorder, the Board notes that it remanded these 
issues in July 1998, in part, to obtain a medical opinion as 
to whether these disabilities were related to service.  
However, while a review of the record on appeal shows that 
the veteran underwent VA examinations in October 1998, 
neither of the VA examiners provided the Board with the 
requested medical opinion as to the origins or etiology of 
the veteran's hypertension and low back disorder.

It is well to observe that the United States Court of Appeals 
for Veterans Claims (Court) in Stegall v. West, 
11 Vet. App. 268 (1998), held that, where the remand orders 
of the Board are not satisfied, the Board itself errs in 
failing to ensure compliance.  Accordingly, given the RO's 
failure to fully carryout the development requested by the 
Board in its July 1998 remand, the Board must once again 
remand these issues.  See 38 C.F.R. § 19.9 (2002); Stegall v. 
West, supra.

As to the claim for a temporary total disability rating under 
38 C.F.R. § 4.29, the Board notes that the RO, after issuance 
of the May 1998 statement of the case, obtained and 
associated with the record on appeal, in September 1998, 
medical records related to the veteran's physical therapy 
treatment for his service connected bilateral knee 
disabilities while at a VA domiciliary from January 9, 1998, 
to February 4, 1998.  Therefore, a remand is needed for the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (2002).

Accordingly, these issues are hereby REMANDED to the RO for 
the following actions:

1.  Contact the veteran and request that 
he identify all VA and non-VA health care 
providers that have treated since service 
for a low back disability and for 
hypertension.  This contact should 
specifically include requesting any 
documents and medical records pertaining 
to the veteran's admission to, and 
discharge from the VA domiciliary for the 
period from January 9, 1998, to 
February 4, 1998.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims of entitlement to 
service connection for a low back 
disability and for hypertension; and 
entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.29.  
The letter should also specifically 
inform the veteran of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  After associating with the record all 
information and evidence obtained in 
connection with the above development (or 
after efforts to obtain the same have 
been exhausted), make arrangements with 
the appropriate VA medical facility to 
schedule the veteran for the following 
examinations: orthopedic, neurological, 
and cardiovascular.  Send the claims 
folder to each examiner for review.

Orthopedic and Neurological Examinations: 
Request that these examinations include 
all standard studies and tests, including 
X-rays and range of motion studies in 
degrees, in order to determine the 
existence, nature, and etiology of any 
low back disability diagnosed.  Based on 
a review of the claims folder and the 
results of the examinations, each 
examiner is asked to address the 
following questions:
(i).  Has the veteran developed a 
current low back disability, to 
include degenerative disc disease 
and a herniated nucleus pulposus of 
the lumbar spine?  If so, specify 
the diagnosis or diagnoses?

(ii).  If the veteran is found to 
have a low back disability, please 
provide an opinion as to the 
following questions: (1) specify 
whether any currently diagnosed low 
back disability, to include 
degenerative disc disease and a 
herniated nucleus pulposus of the 
lumbar spine, had its onset during 
the veteran's periods of active 
military service from July 1974 to 
June 1976, and from August 1979 to 
August 1981; (2) specify whether any 
currently diagnosed low back 
disability, to include degenerative 
disc disease and a herniated nucleus 
pulposus of the lumbar spine, is 
etiologically related, or was caused 
by any incident of service.

(iii)  If either arthritis or 
degenerative joint disease is 
diagnosed, the examiner(s) should 
offer an opinion as to whether a 
such disorder was manifested within 
one year following the veteran's 
discharge from service.

Cardiovascular Examination: Request that 
this include all indicated studies and 
tests deemed appropriate, and that all 
clinical findings be reported in detail.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner is asked to address the 
following questions:
(i).  Has the veteran developed 
hypertension?

(ii).  If a diagnosis of 
hypertension is appropriate, the 
examiner is asked to provide an 
opinion as to the following 
questions: (1) specify whether such 
a condition had its onset during the 
veteran's periods of active military 
service from July 1974 to June 1976, 
and from August 1979 to August 1981; 
(2) specify whether such a condition 
is etiologically related, or was 
caused by any incident of service; 
and (3) specify whether such a 
condition was manifested within one 
year following the veteran's 
separation from service. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
please review the claims of entitlement 
to service connection for a low back 
disability and for hypertension in light 
of the all of the evidence of record.  
Also, please review of the claim of 
entitlement to a temporary total 
disability rating under the provision of 
38 C.F.R. § 4.29, in light of the 
evidence received since May 1998 
statement of the case.  

6.  If the determinations remain adverse 
to the veteran, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken, to include all pertinent evidence 
received since the May 1998 statement of 
the case (as to the claim for temporary 
total rating under 38 C.F.R. § 4.29) and 
since the February 2003 supplemental 
statement of the case (as to the claims 
of service connection for hypertension 
and a low back disorder), and the 
applicable law and regulations governing 
the claims.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



